DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1 and 4-16 of U.S. Application 15/740551 filed on December 28, 2017 have been examined. 
Allowable Subject Matter
Claims 1, 5, 11, and 14 are allowed over the prior art of record.
The closest prior art of record is Shimizu, US 20160114800 A1, and Inoue et al., US 20070150158 A1, hereinafter referred to as Shimizu, and Inoue, respectively.
The following is an examiner’s statement of reasons for allowance:

Shimizu discloses controlling a vehicle by detecting an object and suppressing driving force in response to the detected object, and subsequently, increasing driving force. 

Inoue discloses controlling a vehicle by detecting an object and providing an appropriate driving force to overcome resistance from the vehicle contacting the object, i.e. the vehicle contacting a bump (See at least Abstract and ¶8).

As to claims 1, 5, 11, and 14, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A vehicle control apparatus comprising:
a processor configured to:
detect an object in a travelling direction of a vehicle;
perform a suppression process to suppress a driving force of the vehicle in response to detection of the object in the travelling direction of the vehicle;
perform, during a state in which the driving force of the vehicle is suppressed due
to the suppression process, a first increase process to gradually increase the driving force from an initial driving force with a first amount of increase per time, in response to:
(1) a command to move the vehicle in the travelling direction;
(2) the vehicle being in a start restriction state in which the vehicle cannot
start by the initial driving force due to a running resistance being present between
the vehicle and the object; and
(3) the vehicle being in a stopped state and not starting to move from the
stopped state;
perform, in response to the vehicle starting to move from the stopped state, a second increase process to change the first amount of increase per time to a second amount of increase per time that is less than the first amount of increase per time and to gradually increase the driving force with the second amount of increase per time; and
acquire at least one of a value of a speed of the vehicle in the travelling direction, a value of an acceleration of the vehicle in the travelling direction, and a value of a jerk of the vehicle in the travelling direction, as a determination value, wherein 
the processor performs the second increase process in response to determining, using the determination value, that movement of the vehicle has started following the stopped state, and 
in the second increase process, the processer reduces the second amount of increase per time as the determination value increases.

A vehicle control apparatus comprising:
a processor configured to:
detect an object in a travelling direction of a vehicle;
acquire at least one of a value of speed of the vehicle in the travelling direction, a value of acceleration of the vehicle in the travelling direction, and a value of jerk of the vehicle in the travelling direction as a determination value; and
perform a suppression process to suppress a driving force of the vehicle in response to detection of the object, wherein
the processor performs, during a state in which the driving force of the vehicle is suppressed due to the suppression process, aft a first increase process to gradually increase the driving force from an initial driving force with a first amount of increase per time, in
response to:
(i) the vehicle being in a start restriction state in which the vehicle cannot start by the initial driving force due to a running resistance being present between the vehicle and the object;
(ii) the determination value being less than a threshold; and
(iii) a command to move the vehicle in the travelling direction, 
the processor performs, in response to the vehicle starting to move from the start restriction state, a second increase process to change the first amount of increase per time to a second amount of increase per time that is less than the first amount of increase per time and to gradually increase the driving force with the second amount of increase per time, and
in the second increase process, the processor reduces an amount of increase per time in the driving force as the determination value increases.

A vehicle control method that is performed by a vehicle control apparatus mounted in a vehicle, the vehicle control method comprising:
detecting an object in a travelling direction of the vehicle;
acquiring at least one of a value of a speed of the vehicle in the travelling direction, a value of acceleration of the vehicle in the travelling direction, and a value of jerk of the vehicle in the travelling direction, as a determination value;
performing a suppression process to suppress a driving force of the vehicle in response to detection of the object in the traveling direction of the vehicle;
performing, during a state in which the driving force of the vehicle is suppressed due to the suppression process, a first increase process to gradually increase the driving force from an initial driving force with a first amount of increase per time, in response to:
(i) the vehicle being in a start restriction state in which the vehicle cannot start by the initial driving force due to a running resistance being present between the vehicle and the object;
(ii) the determination value being less than a threshold value; and
(iii) a command to move the vehicle in the travelling direction;
performing, in response to the vehicle starting to move from the start restriction state, a second increase process to change the first amount of increase per time to a second amount of increase per time that is less than the first amount of increase per time and to gradually increase the driving force with the second amount of increase per time; and
in the second increase process, reducing an amount of increase per time in the driving force as the determination value increases.

A vehicle control apparatus comprising:
a processor, wherein the processor is configured to:
detect an object in a travelling direction of a vehicle; and
perform a suppression process to suppress a driving force of the vehicle in response
to detection of the object in the traveling direction of the vehicle, wherein
the processor performs, during a state in which the driving force of the vehicle is suppressed by the suppression process, a first increase process to gradually increase the driving force from an initial driving force with a first amount of increase per time, in response to:
(1) a command to move the vehicle in the travelling direction; and
(2) the vehicle being in a start restriction state in which the vehicle cannot start by the initial driving force due to a running resistance being present between the vehicle and the object; and
(3) the vehicle being in a stopped state and not starting to move from the stopped state, and
performs, in response to the vehicle starting to move from the stopped state, a second increase process to change the first amount of increase per time to a second amount of increase per time that is less than the first amount of increase per time and to gradually increase the driving force with a second amount of increase per time,
the processor acquires at least one of a value of a speed of the vehicle in the travelling direction, a value of an acceleration of the vehicle in the travelling direction, and a value of a jerk of the vehicle in the travelling direction, as a determination value,
the processor performs the second increase process in response to determining, using the determination value, that movement of the vehicle has started,
an acceleration sensor is provided in the vehicle, and
the processor determines the jerk based on the acceleration of the vehicle in the travelling direction detected by the acceleration sensor, and sets the jerk as the determination value.

Claims 4, and 12-13 depend from claim 1, claims 6-9 depend from claim 5, and claims 15-16 depend from claim 14, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668